DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of the first species or the embodiment of Figures 5A through 5C, readable on claims 1 through 19, in the reply filed on March 4, 2021 was previously is acknowledged and made FINAL due to the lack of persuasive arguments.  See section 2 of the Requirement for Election/Restriction mailed on June 10, 2021.
Applicant's election with traverse of the second subspecies or the embodiment of Figure 7B in the reply filed on August 9, 2021 is acknowledged.  The traversal is on the grounds that there should be no undue burden on the examiner to consider all of the claims in a single application and that the various subspecies are all related to the shape of the bent supporting structure. Applicant’s response, however, fails to either clearly state for the record that the various subspecies are patentably indistinct from each other or to otherwise provide evidence for either the same or for there  being no undue burden to examine several distinct inventions during the limited amount of time allotted for any given single application.  This traversal is therefore not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
No claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the various non-elected species and subspecies, there 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/624,300, filed on June 15, 2017
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the normal direction of the first plate as recited in each of claims 5 and 12 (as well as in claims depending from claim 12) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities: the phrase “a normal direction of the first plate” appearing in each of paragraphs [0009], [0016], and [0068] of the specification is not clear as written due to ambiguity associated with the plural meanings of the term “normal direction” and due to the possibility that this term is being associated to the first plate using idiomatically informal language (i.e., “a normal direction relative to the first plate” or “a direction which is normal to the first plate” would be clearer ways to describe the orientation relative to the first plate under one possible interpretation of the aforementioned phrase).  
Appropriate correction is required.
Furthermore, the use of the terms VGA and LED, which are trade names or a marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bent supporting structure” in claims 1 through 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “bent supporting structure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description fails to clearly set forth the range of equivalent structures which are intended to be encompassed by the limitation “bent supporting structure”. It is not clear, for example, whether any bent structural element which is disposed as recited in the claims and which provides even minimal or nominal support is intended to be encompassed by the limitation or whether some bent structures which nominally provide support are intended to be excluded by the limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	The limitation “sections at different levels” as recited in claim 3 and in claims 12 through 19 is not clearly set forth as written because this limitation fails to clearly define what is intended to be encompassed by “at different levels” by relating the levels to a particular frame of reference for these levels, thus further rendering indefinite the metes and bounds of protection sought by the claims. 
	The limitations “when viewing the bent supporting structure along a normal direction of the first plate, the bent supporting structure is a stripe” in claim 5 and the 
	The alternative limitations in each of claims 6 and 14 are not clearly set forth as written in that it is not clear whether the limitations present a choice between an irregular shape and one that is regular (i.e., a rectangle, a semi-circle, a triangle, and a curve) or whether the limitations present a choice among all of the listed shapes, thus 
	Each of claims 7 and 15 recites the limitations “wherein the first plate and the bent supporting structure are formed by a single plate work pieces” which is unclear as written due to idiomatic and/or grammatical informalities. The aforementioned limitations, as written, appear to recite that a single plate work piece is used in the forming or manufacture of the first plate and the bent supporting structure (i.e., a single plate work piece is used during manufacture, perhaps even as a work surface, but the first plate and the bent supporting structure are not necessarily made from the single plate work piece per se as claimed). However, the original disclosure (i.e., Fig. 5B) appears to only support that the first plate and the bent supporting structure are made from a single plate or from a single plate work piece (i.e., only one plate is used as the starting material from which material the first plate and the bent supporting structure are made). This discrepancy between the original disclosure (i.e., Fig. 5B) and the claims as written further render the metes and bounds of protection sought by the claims indefinite.
	The limitations “a plurality of the bent supporting structures, a distance between any two adjacent ones of the bent supporting structures is equal or different” as recited in each of claims 11 and 19 are unclear as written in that (a) there is insufficient 
	Any claim not specifically mentioned is at least rejected as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best can be understood in view of the indefiniteness of the claims, claims 1 through 3, 5 through 9, 11, 12, 14 through 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2013/0233518 A1).
Liu et al. (i.e., see Fig. 3) discloses the inventive temperature plate device essentially as claimed, including, for example: a plate body comprising a first plate (i.e., the top plate of tubing 10 and a second plate (i.e., the bottom plate of tubing 10) which define a chamber (i.e., as shown in Fig. 3), the first plate having a first step section (i.e. the bend of the first plate), and the second plate having a second step section (i.e., at the bend of the second plate) corresponding to the first step section; a bent supporting structure or support member 20 connected to and traversing the first step section between the first step section and the second step section (i.e., as shown in Fig.3); a gap between the bent supporting structure and the second step section (i.e., corresponding to the space taken up by the capillary structure 16); the first plate comprising two flat sections at different levels (i.e., the generally horizontal portion above the bend and the generally vertical portion below the bend as shown in Fig.3), the first step section (i.e., at the bend) connected with the two flat sections of the first plate; the second (lower) plate comprising two corresponding flat sections also at different levels (i.e. also as shown in Fig. 3), the second step section (i.e., at the bend) connected with the two flat sections of the second plate; the bent supporting structure appears as a stripe when viewed in a direction which is normal to or perpendicular to the one of the faces of the first plate (i.e., see planar view in Fig. 1, which corresponds to the same embodiment as Fig.3); one end of he bent supporting structure is a semi-circle (i.e., the connecting portion 22 of the support member 20 is disclosed as being a 
The reference thus reads on the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternately for claims 7 and 15 and as best understood in view of the indefiniteness of the claims, claims 7, 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0233518 A1).
While Liu et al., as noted in greater detail above, discloses the inventive temperature plate device essentially as claimed except for not specifically disclosing either that there is no wick structure between the bent supporting structure and the second step section as recited in claims 10 and 18 of the instant application or that the first plate and the bent supporting structure are formed from a single plate work piece or otherwise using a single plate work piece as recited in claims 7 and 15 of the instant application. 

With regard to claims 10 and 18 of the instant application, Liu et al. teaches that adding additional capillary structure (i.e., paragraph [0029]) enhances the heat transfer capability of the temperature plate device, and thus implicitly also teaches that the amount of capillary structure present is a results-oriented variable in the design of temperature plate devices. It is furthermore well-known known in the art of making capillary-enhanced temperature plate devices that removing capillary structure from portions of the device which are not actively used in heat transfer (i.e., away from the heat input and heat output ends or at the intermediate or adiabatic sections thereof, which would correspond to the central bent portions of each of the instant inventive temperature plate device and that of Liu et al.) could reduce material costs for manufacturing the same, for example, while minimally affecting the heat transfer effectiveness of the same.  Therefore, it would have been obvious to one skilled in the art of making temperature plate devices at the time of filing of the instant application to 
Allowable Subject Matter
As best can be understood in view of the indefiniteness of the claims, claims 4 and 13 would be allowable if rewritten (without any patentably significant broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not show nor reasonably suggest the particular structure and structural interrelationships as recited in claims 4 and 13 of the instant application. 
Conclusion
The additional prior and/or related art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763